Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 17, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141255                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PROGRESSIVE MICHIGAN INSURANCE                                                                      Alton Thomas Davis,
  COMPANY,                                                                                                               Justices
           Plaintiff-Appellant,
  v                                                                 SC: 141255
                                                                    COA: 287505
                                                                    Kent CC: 07-003903-CK
  WILLIAM SMITH and SHERI HARRIS,
           Defendants,
  and
  SCOTT MIHELSIC and ANDREA MIHELSIC,
           Defendants-Appellees,
  and
  PIONEER STATE MUTUAL INSURANCE
  COMPANY,
            Intervening Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 16, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Legislature intended to include the final sentence of MCL
  500.3009(2) in the required notice provisions of the insurance documents described in
  that provision. If the Legislature did not intend the final sentence to be included in the
  required notice provisions of the relevant insurance documents, the parties should address
  what effect, if any, this interpretation has on this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 17, 2010                   _________________________________________
           p1214                                                               Clerk